Filed 3/23/22 Dilonell v. Chandler CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

FRIDA DILONELL,                                                     B310695

         Plaintiff and Appellant                                    (Los Angeles County
                                                                    Super. Ct. Nos. BC677717)
         v.

SUZANNE CHANDLER,

         Defendant and Respondent.


     APPEAL from orders of the Superior Court of Los Angeles
County, Richard J. Burdge, Jr., Judge. Affirmed.

         Andrew Schoettle for Plaintiff and Appellant.

     Plotkin Marutani & Kaufman and Jay J. Plotkin for
Defendant and Respondent.

                                    _________________________
       This is an appeal from an action originally begun in 2017
by plaintiff Alice Jackson, who sought partition by sale of a five-
unit residential rental property in Inglewood in which she owned
a 50 percent interest. Defendant Suzanne Chandler owned the
remaining 50 percent interest. Ultimately, in January 2021, the
trial court ordered Chandler and Jackson’s successor-in-interest
Frida Dilonell (appellant) to accept an offer of $1.050 million for
the property from a third party.
       Appellant appeals from the trial court’s January 25 and 26,
2021, orders determining the third party offer to be the highest
offer and ordering appellant to accept the offer. She contends the
trial court abused its discretion in ordering the sale of the
property to a third party when she submitted a higher but
technically non-compliant offer. We affirm the trial court’s
orders.
                        BACKGROUND
       Although this action began in 2017, the dispute between
the two owners of the property dates back to 2016, when
appellant Dilonell first attempted to buy the property. Prior to
that time, Jackson and Chandler had, for decades, shared
ownership of the property at 703 Walnut Street without any
apparent disagreements. They managed the property together
until 2013, when they both signed a written agreement with
MGConnection Premier Real Estate Services, a management and
real estate company, to manage the property. Gail Anderson
acted as the manager for MGConnection. In 2016, disputes arose
between Jackson and Chandler over the management of the
property, including payment of taxes and maintenance of the
buildings.




                                 2
       In May 2016, after Chandler’s mother died, Anderson
suggested to Chandler that she sell the property. Anderson told
Chandler that if she did not agree to sell, it was likely Jackson
would file a partition action and force a sale. Anderson told
Chandler the property was worth about $800,000, and Chandler
agreed that Anderson could try to sell it.1
       Anderson received a number of offers below $800,000. On
May 12, 2016, Anderson told Chandler she had received a full
price offer for the property. This offer was from appellant
Dilonell. Chandler wanted to review the offer, but Anderson told
her there was not enough time and they would lose the offer if it
was not accepted. Anderson stated she would just sign
Chandler’s name, and Chandler, due to Anderson’s pressure,
agreed. On May 14, 2016 Anderson told Chandler to send a voice
mail authorizing Anderson to sign Chandler’s name. Chandler
left the voice mail as directed by Anderson, but believed that she
was only authorizing Anderson to start the sale process, and that
there was no final agreement. It is undisputed Chandler did not
sign any documents, and did not give Anderson written
authorization to sign on her behalf.
       On May 20, 2016 Anderson told Chandler the deal had gone
through. Chandler objected, but Anderson told her she could not
get out of the sale. On May 27, 2016, Chandler wrote to
Anderson and told her she was canceling the transaction and
terminating Anderson as property manager.



1    The facts related to this transaction are taken from the
unpublished opinion in Dilonell v. Chandler, case No. B282634.
On our own motion, we take judicial notice of that opinion.




                                3
       Appellant Dilonell then brought an action against Chandler
seeking, among other things, to compel arbitration of the dispute
over the failed transaction. In February 2017, the trial court
found Chandler did not enter into the purchase agreement
because she did not give Anderson signed, written authority to
sell the property on her behalf. Without a valid purchase
agreement, there was no agreement to arbitrate. The court
entered a judgment of dismissal in March 2017.2
       In September 2017, Jackson brought this action, alleging
causes of action for quiet title, partition by sale, slander of title,
breach of fiduciary duty, unfair business practices, intentional
interference with contractual relations and prospective economic
advantage, conversion, money had and received, elder financial
abuse, intentional infliction of emotional distress and injunctive
and declaratory relief. Her stated purpose in filing the partition
cause of action was to compel the sale of the property.
       In early 2018, Jackson allegedly transferred her interest in
the property to appellant Dilonell and assigned to her the right to
this action.3 In June 2018, appellant Dilonell was substituted in

2    In October 2018, the trial court’s ruling was upheld on
appeal.
3     In its January 25, 2021 order, the trial court used the
modifier “allegedly” and noted that according to Chandler,
Jackson signed the assignment of rights on February 23, 2018
and died on February 24, 2018. The deed transferring Jackson’s
interest to Dilonell was recorded on February 26, 2018. In her
September 2020 status report, Chandler stated an issue had
arisen in the probate of Jackson’s estate concerning whether
Dilonell was the true owner of the property interest. The record
on appeal does not show the current status of the probate
proceedings.




                                  4
as plaintiff. It is undisputed appellant wanted to buy Chandler’s
interest in the property. Appellant had obtained an appraisal of
the property at $960,000 and sought to buy Chandler’s interest at
the appraised value. Chandler brought two motions to have a
partition referee appointed to list and sell the property.
Chandler was concerned that a sale price based on an appraisal
alone would not reflect the property’s true value, which she
believed to be about $1.5 million.
       The trial court denied both motions for a partition referee
and instead issued an order for the parties to appoint a neutral
broker to list and sell the property. The order stated: “The sale
shall be all cash with no seller financing required and no
contingencies.” The order also provided that after a two-week
marketing period, “either party can purchase the property at the
listing price without any right of first offer or first refusal. If one
of the parties is the successful purchaser, then that person need
only close the escrow with one half of the agreed to sales price but
all other expenses of the sale shall be paid equally by the
parties.”
       The property was listed in November 2019 for $1.5 million.
During the next six months, the highest third party offer was
$1 million. Dilonell offered $515,000 “on behalf of the Wood
Property [LLC].” The offer was made using a standard California
Association of Realtors form for the sale of residential income
property. The offer identifies the property as “703 Walnut St,
Inglewood, CA 90301-0328” and shows Chandler as the only
seller. On appeal, Dilonell describes this as an offer to buy
Chandler’s 50 percent interest in the property. So understood,
this would be the equivalent of offering $1.030 million.




                                  5
        Chandler did not agree to the offer, which she described as
“The Wood Property, LLC offer” and based on the agent’s
recommendation, requested to extend the listing. Dilonell
brought an ex parte application to compel the sale of the property
to her. The court denied the application and ordered the listing
period extended until January 1, 2021 at the price of $1.295
million. The court’s August 6, 2020, order required the parties to
accept an offer at or above the listing price if the broker indicated
“it is a best offer.” The order permitted the parties to accept an
offer for less than the listing price before January 1, 2021 if both
parties agreed the offer was acceptable. The order further
provided: “After January 1, 2021, the highest outstanding valid
offer shall be accepted.”
        By the time of the January 19, 2021 status conference,
there were two outstanding offers: a third party offer (the
Sherriff offer) for $1.050 million and an offer from “Frida Dilonell
on behalf of The Wood Property LLC” in the amount of $527,500.
The offer was on a standard form for the purchase of residential
income property.
        On January 25, 2021, following a discussion at the status
conference, the trial court issued the following order: “Prior to
the final status conference on January 19, 2021, Plaintiff
[Dilonell] filed a status conference brief indicating that a third
party, Abdul Sherriff, had submitted an offer for $1,050,000 and
that Plaintiff had submitted an offer for $1,055,000 ‘($527,500 for
Chandler’s 50% interest).’ Plaintiff attached a written purchase
offer as exhibit 1 for the purchase of 703 Walnut St., Inglewood,
CA for the purchase price of $527,500, which was represented to
be her purchase offer. The offer lists Suzanne Chandler as the
‘seller’ in the signature block, but the offer does not indicate




                                  6
anywhere that it is an offer or sale of Defendant’s [Chandler’s]
interest in the property. Instead, as written, it is an offer to
purchase the property and with Defendant [Chandler] selling the
property, not just her interest. [¶] Accordingly, the court finds
that the highest offer existing as of January 1, [2021] was the
offer submitted by Mr. Sherriff, and the parties must accept that
offer pursuant to the language Plaintiff [Dilonell] asked to be
included in the August 6, 2020 order.”
       On January 26, 2021, the parties appeared before the court
and stated that a stipulated settlement had been reached on the
remaining accounting issues. Pursuant to this settlement, the
court ordered $16,000 of appellant’s net proceeds in escrow to be
disbursed to Chandler. The court also ordered appellant to sign
the third party offer for the property by the end of the month. If
appellant failed to comply, Chandler could bring an ex parte
application to have the clerk of the court sign the offer.
                          DISCUSSION
       The parties agree that the standard of review for the trial
court’s orders is abuse of discretion. We agree as well. (See, e.g.,
(Cummings v. Dessel (2017) 13 Cal.App.5th 589, 597; Butte Creek
Island Ranch v. Crim (1982) 136 Cal.App.3d 360, 365; [partition
cases]; People v. Stark (2005) 131 Cal.App.4th 184, 202
[confirmation of receivership sale]; Husain v. California Pacific
Bank (2021) 61 Cal.App.5th 717, 732 [court’s exercise of equitable
powers.) Since we review for an abuse of discretion, it matters
not whether the trial court could have reached other conclusions
in the exercise of its discretion.




                                 7
A.     The Trial Court Did Not Abuse Its Discretion or Improperly
       Focus on Technicalities in Finding That the Offer at Issue
       Was an Offer for the Property.
       Appellant contends the trial court abused its discretion in
finding that her purchase offer of $527,500 was an offer to
purchase the entire property. Appellant argues the finding is not
reasonable in light of the entire record and is not supported by
substantial evidence. She characterizes the trial court’s ruling as
focused on technicalities.
       Appellant points out, correctly, that it is undisputed that
she and Chandler each owned a 50 percent interest in the
property and that Chandler wanted to sell her interest in the
property and appellant wanted to buy that interest. She is also
correct that her two previous offers took the same form as her
last offer, showing Chandler as the only seller and offering a
purchase price between $500,000 and $600,000 for the Walnut St.
property from appellant on behalf of The Wood Group LLC.
According to appellant, Chandler ignored the first offer and
stated that she did not consider appellant’s second offer to be the
highest and best offer, but did not object to the form of the offer.
       We cannot agree with appellant that these facts, including
listing Chandler as the only seller, made it unnecessary for
appellant to specifically state in her offer that she was buying
Chandler’s 50 percent interest. She argues it was unnecessary
because this was the understanding of the parties. Generally
speaking, when a written offer is accepted, a contract is formed
and the terms of the written offer will control. (See, e.g., Roth v.
Malson (1998) 67 Cal.App.4th 552, 557 [“Contract formation is
governed by objective manifestations, not subjective intent of any
individual involved. [Citations.] The test is ‘what the outward




                                 8
manifestations of consent would lead a reasonable person to
believe.’ ”].) Thus, it absolutely was necessary for appellant to
specifically include the key terms in her written offer, including
at a minimum the precise real property or property interest to
which the offer applied. The trial court was not being hyper
technical when it applied this well-established rule to appellant’s
offer and found that “as written, it is an offer to purchase the
property with [Chandler] selling the property, not just her
interest.” (Italics added.)
       The trial court’s finding was reasonable and supported by
substantial evidence. It is undisputed appellant’s written offer
states it is for the property at 703 Walnut Street and does not
specify that it is for the purchase of Chandler’s 50 percent
interest only. Appellant’s error in failing to specify that she was
buying Chandler’s interest in the property was compounded by
her persistent statement that the offer was from appellant “Frida
Dilonell on behalf of The Wood Property, LLC.” Perhaps the
parties understood why appellant listed herself as the buyer on
behalf of a corporate entity rather than simply in her individual
capacity, but her reasons are not clear from the record on appeal.
We do not agree with appellant that the trial court’s order shows
it accepted her representation that the offer was her personal
offer.4 Although appellant did neglect to check the boxes on the
forms that indicated the offer was being made in a representative
capacity, she repeatedly described the buyer as being from “Frida
Dilonell on behalf of The Wood Property, LLC,” a much more
intentional action than failing to check a few boxes on a multi-

4     We understand the court as summarizing the claims
appellant made in a status conference brief that she had
submitted an offer for $1.055 million.




                                 9
page document. Thus, the $527,500 offer was not from the owner
of the other 50 percent interest in the property (appellant) but
from a third party, The Wood Property, LLC. An offer from a
third party makes it even more reasonable to understand the
offer as being for the entire property.
       Appellant points out that when Chandler rejected her two
previous offers, she did not find fault with the way they were
drafted. To raise “terminology” issues as to the final offer,
according to appellant, is evidence that Chandler acted
unreasonably or in bad faith in rejecting the offer.5 We do not
agree. It appears undisputed that Chandler did not believe the
offers were high enough, and there was no reason to list other,
secondary problems about a low offer. Chandler was
demonstrably concerned that appellant was trying to buy her
interest at an unfairly low price, perhaps through trickery or
deceit. It is precisely in such a situation of mistrust the parties
should dot every “i” and cross every “t.”
       In addition, although not directly applicable to an offer of
less than the listing price, the court’s original order stated “either
party can purchase the property at the listing price without any
right of first offer or right of first refusal. If one of the parties is
the successful purchaser, then that person need only close the


5      Chandler did previously note the substance of the offers.
She had in fact previously referred to offers from Frida Dilonell
on behalf of The Wood Property, LLC as being from The Wood
Property, LLC. In opposition to appellant’s July 2020 ex parte
application for an order forcing a sale to appellant and in support
of an order extending the listing, Chandler characterized the offer
at issue as “The Wood Property, LLC offer.” She took the offers
at their word.




                                  10
escrow with one half of the agreed to sales price.” (Italics added.)
Thus, the trial court’s original order did not contemplate that a
party would offer half the listing price of the property; the order
simply permitted a deposit into escrow of half the (full) sales
price. While appellant was free to follow another procedure for
any offer less than the listing price, she risked confusion in not
following the template suggested by the trial court for a listing
price offer. She could have, but did not, offer the full purchase
price for the property with a condition that she could close escrow
with only half of the offer price.

B.     The Court Did Not Force Sale to a Third Party.
        Appellant contends the trial court abused its discretion
because its ruling failed to protect her property rights or to
promote fairness and equity. She also contends the court’s ruling
contravened the strong public policy against forced sales.
       The sale of appellant’s interest in the property was the
relief sought by appellant’s predecessor in interest, Jackson, the
original plaintiff in this action. Jackson had alleged that a
physical division of the property was not feasible and she sought
partition of the property by sale. Appellant did not seek leave to
amend the complaint to request other relief, such as, for example,
the physical division of the property. Thus, a sale was requested
by appellant, not forced on her by the court.
       Further, once the property was listed for sale, the trial
court did not force appellant to sell her 50 percent interest in the
Walnut property. It was appellant’s carelessness or
gamesmanship which resulted in the sale of the entire property
to a third party. The trial court had no duty to protect appellant
from herself, particularly given that she was represented by
counsel.




                                11
       There is no doubt appellant wished to purchase Chandler’s
interest in the property, and appellant had more than a year to
purchase the property and acquire that interest on the open
market. Appellant requested the hard deadline in this case in
August 2020, after the property had been on the market for nine
months. Thus, it was at appellant’s request that the trial court
made clear that the highest valid offer for the property as of
January 1, 2021 would be accepted. If, as appellant suggested
after the deadline, she offered half the price of the property
because she did not want to place the full purchase price of the
property into escrow, she could and should have requested that a
provision to that effect be added to the August 2020 order, or
have later sought an order to that effect from the court before the
deadline.6 There is nothing inequitable or unfair about requiring


6      The settled statement of the status conference hearing
shows appellant’s counsel argued that “the Court’s Order
provides that a Party who wishes to buy need only close escrow
with 50% of the sales price. Because the Dilonell Offer, when
accepted, would become incorporated in the Escrow Instructions
for purposes of calculating the amount needed as earnest money
and for purposes of closing the sale, it only makes sense that
[appellant] Dilonell’s Purchase Offer is stated in terms of a 50%
offer price as contemplated in the Court Order dated October 2,
2019.”

      What would actually “make sense,” if appellant believed
the order controlled all purchase offers by the parties (and not
merely the listing price offer specified in the order), would have
been for appellant to make an offer for the property itself, as
contemplated in that order, and then rely on the order to control
the escrow instructions. Instead, appellant implicitly
acknowledged that the order did not control when she attempted




                                12
appellant to obtain a court order permitting her to close escrow
with only half the purchase price stated.

C.     The Trial Court’s Ruling Was Not Contrary to Law or
       Arbitrary.
       Appellant contends that the trial court’s interpretation of
appellant’s offer was inconsistent with the partition statutes,
relies on an erroneous interpretation of contract law, and ignores
its own order.

       1.    Partition statute
       Appellant appears to contend that the partition statute
only requires an offer to be in writing and timely deposited, and
any additional requirements for the offer would be inconsistent
with that statute. (Code Civ. Proc., § 873.680, subd. (b).)
Specifically, appellant contends that the trial court’s requirement
that her offer specify that it is for Chandler’s 50 percent interest
is inconsistent with the statute and so an abuse of discretion.
       The trial court did not require appellant to specify that her
offer was for Chandler’s 50 percent interest. The trial court
found that appellant’s offer as written was for the property itself
and not just for Chandler’s interest. Appellant could have framed
the offer in any manner she wished as long as she made the
substance of her offer clear. She could have offered $1.055
million for the property itself, or $527,500 for Chandler’s
50 percent interest. The written offer she made did neither.
Nothing in the partition statutes excuses a party from making
the terms of her offer clear and understandable.


to substitute a half price offer for a court order permitting her to
provide half the purchase price to close the transaction.




                                 13
      Appellant also refers to Code of Civil Procedure section
873.770, which provides that “Where the purchaser is a party or
lienholder entitled to a share of the proceeds of sale, the referee
may: [¶] (a) Take the purchaser’s receipt for so much of the
proceeds of sale as belongs to the purchaser.” This sale was not
conducted by a partition referee. Further, we understand the
section as contemplating a sale at the full price for the entire
property, but only requiring a “receipt” from the party purchaser
for her share. Otherwise the reference to a share of the sales
proceeds makes no sense.
      Appellant additionally contends that the partition statute
requires the court to prioritize the benefits to the parties, which
appellant now equates to the highest price. That benefit would
have accrued only to Chandler as she was the seller. She did not
object to the acceptance of the third party offer. Further, the
provisions which appellant relies on apply to a sale by a partition
referee. As appellant acknowledges, the court was free to fashion
its own sales procedures. In so doing, the court incorporated
what reasonably appeared to be the benefits most prioritized by
appellant: speed and finality. Appellant requested that the sale
process for the property end no later than January 1, 2021 with
required acceptance of the highest valid purchase offer. The trial
court incorporated this provision into its order.

      2.    Court’s order
      Appellant contends the trial court ignored its own order
which provided: “If one of the parties is the successful purchaser,
then that person need only close the escrow with one half of the
agreed to sales price but all other expenses of the sale shall be
paid equally by the parties.” Appellant contends the order does




                                14
not specifically state that the offer must explicitly state that it is
a 50 percent purchase offer.
       Appellant has omitted the preceding sentence of the order,
which provides that “either party can purchase the property at
the listing price without any right of first offer or right of first
refusal.” The order then specifies how escrow should occur if one
of the parties is the successful purchaser. Thus, the order is most
reasonably understood as applying only to an offer to purchase at
the listing price. If we were to extrapolate from the court’s order
to other offers, we would find the most reasonable understanding
would be that a party who makes an offer for the property need
only deposit half the purchase price to close escrow. The trial
court’s finding that appellant’s offer was for the property is not
inconsistent with such an extrapolation.

      3.     Contract law
      Appellant contends that an offer only requires five
elements to be legally binding, and that the trial court ignored
this rule and required more. By appellant’s own description, one
of those five elements is “the property to be transferred,
describing it so it may be identified.” This element was in fact
the court’s focus. The court found that the description of the
property in the offer identified the entire property, not just
Chandler’s interest. This finding did not create an additional
requirement; it gave effect to a well-established requirement
identified by appellant herself.




                                 15
                         DISPOSITION
     The trial court’s orders are affirmed. Costs are awarded to
respondent Suzanne Chandler.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      STRATTON, Acting P. J.
We concur:




             WILEY, J.




             HARUTUNIAN, J.





      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 16